Citation Nr: 0122157	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $10,460.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the Philadelphia, 
Pennsylvania Regional Office (RO).  The veteran was to be 
scheduled for a hearing before a member of the Board via 
video conference, but the veteran, through his 
representative, withdrew his request for such a hearing (see 
the representative's memorandum dated in July 2001).  


REMAND

A review of the record reveals that the veteran was awarded 
VA disability pension benefits from May 1996.  The monthly 
amount awarded at that time was based on the veteran's 
reported income, which consisted of  Social Security 
Administration (SSA) benefits and a (relatively) small amount 
of interest income.  Attached to the August 1996 award letter 
was a copy of VA Form 21-8768 which informed the veteran 
that, among other things, the rate of pension depended on the 
amount of family income and that he was to notify VA 
immediately if there was any change in his income.

In October 1999, the veteran was notified that his pension 
benefits were terminated effective May 1, 1996, as 
information received following an income verification match 
(IVM) revealed that in 1996 he received $10,730 in previously 
unreported interest income from various institutions.  

In November 1999, the RO received a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in January 2000, the Committee denied the 
veteran's request for a waiver of recovery of the 
overpayment, finding that, among other things, he was at 
fault in the creation of the debt and that repayment of the 
debt would not cause undue financial hardship as he had 
sufficient assets.  

In this regard, it is noted that if waiver is not precluded 
by a finding of fraud, misrepresentation, or bad faith, it 
must then be determined whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver of recovery of the 
overpayment under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2001) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  It is 
noted that the standard of "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate the need for reasonableness and moderation in 
the exercise of the Government's rights.  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965 (2000).

In June 2000, the veteran submitted evidence - specifically, 
an updated Financial Status Report (FSR) - which may be 
pertinent to his claim.  Among other things, it indicates 
that there may have been a significant change in the 
veteran's assets (clarification in this regard may be 
necessary).

In this regard, the Board notes that, pursuant to 38 C.F.R. 
§§ 19.37, 20.1304 (c) (2000), any pertinent evidence, not 
previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board must be initially reviewed 
by the agency of original jurisdiction, unless this 
procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of this evidence received 
subsequent to their most recent action in this matter (the 
March 2000 statement of the case).  As such, initial review 
by the agency of original jurisdiction must be undertaken.

In addition, as noted above, the veteran's unreported income 
in 1996 that created the present overpayment was derived by 
the RO through an IVM.  If the IVM folder is still available, 
the RO should forward it to the Board along with the claims 
folder.

Finally, the Board also points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  See also, 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). Therefore, the RO should also undertake any 
additional development and notification action deemed 
warranted by the record.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:


1.  The RO should undertake any 
additional development and notification 
action deemed warranted by the record, 
consistent with the dictates of the VCAA 
and 66 Fed. Reg. 45, 630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The Committee should then review the 
FSR and any other evidence received (to 
include any clarification of evidence, as 
noted above) and again consider the 
veteran's request for waiver of recovery 
of the $10,460 overpayment, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a) (2000).  

3.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which fully sets 
forth the controlling law and regulations 
pertinent to this appeal.  The RO should 
then forward to the Board the veteran's 
Income Verification Match (IVM) folder 
along with the claims folder.  If for 
some reason the IVM folder is 
unavailable, the RO should so state that 
fact and the reason therefor for the 
record. The RO's attention is directed to 
VA General Counsel's Opinion, dated 
November 14, 1995, VAOPGCADV 29-95, for 
the authority of the Board to review the 
folder and for guidelines to be 
implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




